Citation Nr: 9927247	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel
INTRODUCTION

The veteran served on active duty October 1962 to January 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the RO.  The 
case was previously before the Board in December 1998, when 
it was remanded for further development.

In a June 1999 rating decision service connection was 
established for residuals of removal of a nevus and a 10 
percent evaluation was assigned.  In the same rating 
decision, the RO found that new and material evidence had not 
been submitted to reopen a claim for skin condition and 
service connection was denied for tinnitus.  The veteran's 
June 1999 VA 21-3148 may be construed as a notice of 
disagreement regarding the tinnitus.  A statement of the case 
has not been issued by the RO.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  There is no clear diagnosis of PTSD supported by a 
verified stressor.

3.  There is no competent evidence of a nexus between the 
veteran's current hearing loss and an inservice injury or 
disease.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104 (West 1991 & Supp. 1999).

2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's active service included service in Vietnam as a 
supply specialist clerk.  His medals and decorations do not 
include any connoting participation in combat. 

Service medial records show that in January 1966 the veteran 
was treated for complaints of a left earache.  Examination 
revealed the upper part of the left eardrum was red and 
bulging.  The right ear was clear.  The clinical impression 
was otitis media of the left ear, acute.  On separation 
examination in September 1969, the veteran specifically 
denied both ear trouble and hearing loss.  Puretone 
thresholds in the right ear on audiometric testing were 0, 0, 
0, 5 and 20 decibels, respectively, at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz.  The thresholds in the left ear at the 
same frequencies were 0, 0, 0, 10, and 20 decibels.  The 
examiner noted mild decreased auditory acuity.

In September 1992, the veteran submitted a statement 
indicating that he had been nervous since his return from 
Vietnam and attributed his hearing loss to noise exposure 
while serving in Vietnam.

A letter from M. K. Hasan, M.D., dated in 1984 indicates the 
veteran was undergoing psychotherapy due to professional 
burnout syndrome, which stemmed from feelings of being 
overworked.  A report from M. Kostenko, D.O. dated in 
December 1987 notes the veteran had a history of moderate 
nervous anxiety.

A report from Raleigh Speech and Hearing Center in January 
1986 shows the veteran had normal hearing through 2000 Hertz 
with a drop at 3000 Hertz.  
In a December 1992 letter, M.I. Dababnah, M.D., indicated 
that between 1982 and 1986 the veteran was on medication for 
chronic anxiety depression.  

Additional evidence submitted in support of the claim 
includes lay statements from the veteran's wife and former 
sister-in-law relating their observations of the veteran's 
mental condition prior and subsequent to active duty.  

In a statement dated in November 1992, the veteran asserted 
that when he arrived in Vietnam he and other soldiers were 
told that "probably one third of you will never go home".  
He stated that most of his time in Vietnam was very scary 
with the sights and sounds of air strikes nearby during the 
day and the rumble of tanks and small arms fire next to the 
perimeter at night.  He stated that while locating an area in 
which to set up camp, he came upon a minefield with trip 
wires.  This was successfully disarmed and removed.  The 
veteran stated that he had to carry out his duties sometimes 
within eyesight, and always within hearing distance, of 
ground fighting and air strikes.  He stated that one night in 
base camp there was a large fireball in the direction of Bien 
Hoa, about 10-12 miles away.  He found out later that an 
ammunition dump had blown up.  On another occasion he rode in 
a helicopter with a badly wounded soldier.  He stated that 
thoughts of this trip still made him very nervous.  The 
veteran stated that on one of the supply trips they came upon 
a truck in which three soldiers had been killed.  He stated 
that they had just been taken away and that there was blood 
everywhere.  The veteran indicated that he could not remember 
the dates of any events or the names of anyone he was 
stationed with in Vietnam.

On VA psychiatric examination in December 1993, the veteran 
reported that he sometimes dreamt of being in combat but 
could not recall actual events of the dream.  He described 
being scared, just like when he was in Vietnam.  He reported 
that his symptoms started when he arrived in Vietnam and that 
he stayed scared most of the time he was there.  There was 
constant gunfire, and he was afraid of being hit or poisoned.  
He was not injured in Vietnam, and did not take part in the 
killing of women or children, but saw "villages wasted and 
burned."  He was not required to actually fight or to kill.  
He reported experiencing sniper fire at times and that he 
once helped a wounded man.  He stated that he had trouble 
remembering these events and tried to block them.  The 
clinical impressions were anxiety disorder and PTSD, related 
to Vietnam.

VA treatment records dated from September 1993 to December 
1995 show continued psychiatric evaluation of the veteran.  A 
VA audiogram conducted in September 1993 showed pure tone 
thresholds in the right ear on audiometric testing were 20, 
40, 30, 25 and 40 decibels, respectively at 500, 1,000, 2,000 
3,000, and 4,000 Hertz.  The thresholds in the left ear at 
the same frequencies were 15, 10, 25, 35 and 40 decibels.  
The clinical impression was mild loss in the right ear; 
normal hearing in left ear 500-1000 Hertz and moderate loss 
2000-4000 Hertz.  An entry dated June 1995 shows a clinical 
impression of sensorineural hearing loss from acoustic 
trauma.  

In response to a supplemental statement of the case issued in 
February 1996, the veteran indicated that he had no 
experience since Vietnam which would cause him to have 
nightmares and dreams of combat and to become nervous in 
crowds or around fireworks.  He stated that while he was 
stationed on a Nike missile base, he was a supply clerk in a 
maintenance building where the engines were maintained and 
tested and that there was no ear protection.  He stated that 
he was in close proximity to battles and explosions in 
Vietnam.  

VA outpatient treatment records dated from January 1996 to 
February 1997 show continued treatment for psychiatric 
complaints.  

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in April 1998.  He testified 
that as a supply specialist in Vietnam, he set up perimeters 
in or around rubber plantations and witnessed incoming shots 
going through the treetops above.  He testified that on one 
occasion he thought he was in danger of being injured and 
took cover under a nearby jeep. He attributed his hearing 
loss to noise exposure from working at a Nike missile base 
and during his tour in Vietnam.  He testified that he first 
noticed some hearing loss before he left service but that it 
has worsened since then.  He first sought treatment in 1993.
VA outpatient treatment records dated from October 1997 to 
December 1998 show continued psychiatric evaluation and 
treatment of the veteran.

In December 1998 the RO requested information concerning 
events claimed as stressors for PTSD.  In a VA Form 21-3148 
the veteran stated that he could not remember incidents 
causing stress or names of people he served with.  

On VA examination in February 1999 the veteran related that 
his hearing loss was due to noise exposure working around 
missile engines and from service in Vietnam.  After service 
discharge he worked in the local mine from 1970 to 1986, 
where he was exposed to different kinds of noises.  
Audiometry revealed a sensorineural hearing loss, 
bilaterally.  The examiner reviewed the veteran's separation 
examination report and noted that the results from the 
audiogram showed hearing was within normal limits, except for 
frequency 4000 which had a 20 decibel puretone threshold, 
which was considered very mild and very normal after exposure 
to any kind of trauma.  The examiner concluded that the 
veteran upon discharge from active duty had normal hearing 
and later experienced a hearing loss, most likely due to 
further exposure to noise trauma and to aging.  

Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the claim is not well grounded, the veteran cannot invoke the 
VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a).  

I. PTSD

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, it 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App 78, 81 (1990).  

Service connection requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and service.  38 C.F.R. 
§ 3.304(f).  If the claimed in-service stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
Id.  For purposes of establishing service connection for 
PTSD, if claimed in-service stressor is not combat related, 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish occurrence of stressor and must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The medical evidence pertaining to the veteran's current 
psychiatric status consists of VA treatment records dated 
from 1984 to 1997.  Significantly, a December 1993 VA 
examination report describes symptoms that were found to fit 
the diagnostic criteria of PTSD.  Although PTSD was 
diagnosed, this medical report does not identify the stressor 
underlying the diagnosis.  While the report supports the 
veteran's claim, standing alone, because of the lack of 
adequate stressors, it is insufficient to establish that 
there is a clear diagnosis of PTSD.  The veteran served as a 
supply clerk.  He is not shown to have served in combat.  
Since combat is not documented, the veteran is not relieved 
of his obligation to provide corroboration of actual stressor 
events in order to support a clear diagnosis of PTSD.  

Regarding his claimed stressors, the Board has carefully 
considered all the evidence of record.  The Board notes that 
the veteran's own statements regarding the occurrence of the 
stressors lack detail and, thus, are not subject to 
verification.  The veteran has provided statements and 
testimony concerning several possible inservice stressors 
including having to carry out his duties under the constant 
sights and sounds of ground fighting and airstrikes.  He 
reports the explosion of an ammunition dump 10 miles away 
from his base camp and that he rode in a helicopter with a 
badly wounded soldier.  However, he is unable to provide any 
details of these events.  He was also unable to identify the 
name of the wounded serviceman.  He reported other general 
stressor events, such as seeing villages wasted and burned.  
None of these events is verifiable.  

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In Wilson v. Derwinski, 2 Vet.App. 614 
(1992), the Court found that the Board was not required to 
grant service connection for PTSD solely on the basis that a 
physician or other health professional accepted the veteran's 
description of his wartime experiences as credible and 
diagnosed PTSD.  In Moreau v. Brown, 9 Vet.App. 389 (1996), 
the Court held that the medical statements, which accepted a 
veteran's reports as credible and related his PTSD to events 
experienced in service, did not constitute the requisite 
credible evidence of a stressor.  Furthermore, the mere 
presence in a combat zone in a noncombatant capacity is 
insufficient as a stressor and does not establish the 
occurrence of a stressor to permit service connection for 
PTSD.  Swann v. Brown, 5 Vet.App. 229, 233 (1993).

Since the veteran did not serve in combat and does not have a 
diagnosis of PTSD based on a verified or verifiable stressor, 
he does not meet the criteria for establishing service 
connection for the disorder.  The preponderance of the 
evidence is against his claim, and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b).  

II.  Hearing Loss

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In claims involving service connection for defective hearing, 
the following VA regulation applies:

For purposes of applying the laws 
administered by the VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 Hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

38 C.F.R. § 3.385 (emphasis added).

Under this standard the veteran's service medical records, 
including the report of his separation examination, do not 
show a hearing loss disability in service.  

The nexus requirement may also be met by showing continuity 
of symptomatology of the claimed disorder.  However, the 
veteran's postservice medical records do not contain any 
reference to hearing loss prior to 1986.  

Finally, the nexus requirement may be met by a medical 
opinion relating the current hearing loss disability to 
disease or injury in service.  Here, a VA examiner 
specifically noted the veteran's history of work in a local 
coal mine and gave no indication that the veteran's hearing 
loss began in service.  Rather the examiner attributed the 
veteran's current hearing loss to postservice noise trauma 
and aging.
As there is no competent evidence of a nexus between the 
veteran's current hearing loss and service, the third prong 
of Caluza is not satisfied.

The only other evidence submitted in support of the veteran's 
claim is hearing testimony and lay statements from family and 
friends.  "[L]ay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded."  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).

Without competent evidence of a nexus between current hearing 
loss disability and service, the veteran's claim for service 
connection for hearing loss is not well-grounded, and must be 
denied.  


ORDER 

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

